El Juez Asociado Sb. del Tobo,
emitió la opinión del tribunal.
Se trata de una acción de daños y perjuicios. La de-manda alega lo que sigue:
“1. Que Rafael Castillo Lozano, y Francisco Alvarado Lugo, son Presidente y Secretario respectivamente, del partido de carácter po-lítico, denominado ‘Popular,’ reconocido y legalmente inscrito en la oficina- del Secretario Ejecutivo de Puerto Rico, teniendo los deman-dantes como tales, capacidad legal para demandar y ser demandados.
“2. Que Arthur L. Yager, G-eorge R. Shanton, y Miguel Hurtado, son, el primero Gobernador Civil de Puerto Rico, el segundo Coronel de la Policía Insular de esta Isla, y el tercero, Jefe de Distrito de la Policía Insular de Primera Clase, que presta servicios en Ponce.
“3. Que el Partido Popular, del cual y como se ha dejado ale-gado, son Presidente y Secretario respectivamente los demandantes, está tomando parte activa en la campaña política que se está llevando a cabo, para las elecciones que se celebrarán en esta Isla, el día 2 de noviembre de 1920, y al efecto se propone a sacar triunfante sus candidatos para los puestos municipales e insulares que determinó en su solicitud de inscripción, a saber: Miembros para la Asamblea Municipal de Ponce, Representantes para la Cámara de Delegados.
“4. Que además del Partido Popular, en esta ciudad de Ponce, actualmente toman parte activa en la política y con el mismo objeto que dicho partido, los partidos reconocidos y que se-nombran ‘Unión de Puerto Rico,’ ‘Partido Republicano’ y ‘Partido Socialista,’ todos los cuales, y como medio de propaganda, celebran meetings, manifes-taciones, conferencias y actos semejantes.
“5. Que el ‘Partido Unión de Puerto Rico,’ cuando celebra meetings o manifestaciones, para distinguirlos de los demás partidos, usa una bandera, a la que se le, da el nombre de Independentista, con los siguientes colores: franjas rojas, blancas, y un triángulo azul en un extremo, con una estrella de cinco puntas en el centro; el ‘Par-tido Republicano,’ una bandera tricolor, esto es, azul, blanco y rojo; el ‘Partido Socialista’ ha venido usando .una toda roja, y el ‘Partido Popular’ usa una que se describe así: En un extremo, roja, blanca y azul, y luego su mitad toda roja, siendo además, costumbre de los *8tres partidos cuando celebran meetings y manifestaciones adornar con gallardetes de distintos colores, banderas, etc., la tribuna, desde donde los oradores se dirigen al público, las casas de vecindad, y los extre-mos en las calles.
“6. Que en la noche de este día, el ‘Partido Popular’ se proponía a llevar a efecto, o celebrar un meeting de propaganda para su polí-tica, y a tal efecto se había adornado el sitio donde dicho meeting se iba a llevar o a celebrarse, esto es, en la calle Victoria de esta ciudad de Ponce, con gallardetes que cruzaban a cierta altura en la calle, de distintos colores, blancos, azules, rojos, etc., la tribuna con banderas americanas, la tricolor, blanco, azul y rojo con la mitad roja, que es la distintiva del ‘Partido Popular’ y franjas rojas que adornaban la tribuna, así como los balcones de la vecindad en dicha calle.
“7. Que en la mañana de este día, varios miembros pertenecientes al Cuerpo de la Policía Insular de Ponce, bajo las órdenes del de-mandado Miguel Hurtado, Jefe de Distrito de la Policía Insular de Ponce, sin autoridad de ley, y voluntariamente se constituyeron en el sitio donde dicho meeting se iba a celebrar, en Ponce, y allí y en-tonces en público, violentamente, procedieron a arrancar los gallar-detes colorados, y la tela roja que adornaba la tribuna, así como la tela roja con que se adornaban algunos de los balcones del vecindario, dando lugar con ésto, a una gran alarma en el vecindario, y cau-sándose así trastornos a los actores en la dirección de la campaña política en beneficio del ‘Partido Popular,’ a tal extremo, que los ciudadanos con derecho al voto se abstienen de asistir a los actos pú-blicos, y en tal forma consideran los 'actores estos hechos, que los calificamos como persecutivos, por sistema, ya que lo rojo que usan los demás partidos no le es arrebatado.
“'8. Que según informes de los actores, las actuaciones de los miem-bros de la Policía Insular de Ponce, que así actuaron se debe a una orden dada por Arthur L. Vager, como Gobernador de Puerto Rico, al Coronel de la Policía Insular de esta Isla, George R. Shanton, quien a su vez la transmitió a las fuerzas bajo sus órdenes dentro de los cuales se encuentra el otro co-demandado Miguel Hurtado, siendo dicha orden ilegal.
“9. Que con motivo de la conducta observada por los demandados, ocupando en la forma en que lo han hecho, del meeting que se pro-ponía a llevar adelante el ‘Partido Popular,’ se ha establecido sobre *9el mismo, el concepto de ser un partido disociador, revolucionario y desordenado y tales actos así ejecutados ban perjudicado grande-mente dicha creación política, en tanto en cuanto los demás partidos especialmente la Unión de Puerto Rico, así como el Republicano, en sus insignias usan el rojo, y ninguna intervención con los mismos han tenido los demandados en esta Isla, por cuyos actos así realiza-dos, los actores estiman, que han sufrido daños y perjuicios por la suma de cincuenta mil ($50,000) dollars.
“Y por todo lo alegado, suplicamos a esta Honorable Corte que en su día y previos los trámites de ley, dicte una sentencia declarando con lugar esta demanda, y por ella condene a los demandados a pagar a los actores por concepto de daños y perjuicios la suma de cincuenta mil ($50,000) dollars, más las costas, gastos, desembolsos y honorarios de abogado de los actores.”
Los demandados comparecieron separadamente. El pri-mero, o sea el Gobernador de Puerto Rico, se limitó a alegar la falta de jurisdicción de la corte,, y los otros dos estable-cieron varias excepciones previas. La corte decidió todas las cuestiones suscitadas en contra de los demandantes y esti-mando que la demanda no era susceptible de enmienda, la desestimó, dictando al efecto sentencia final contra la cual interpusieron los dichos demandantes el presente recurso de apelación.
El caso fué argumentado en todos sus extremos por es-crito y oralmente por las partes, pero a los efectos de la confirmación de la sentencia recurrida estimamos suficiente decir que estamos enteramente conformes con la corte de distrito en que los hechos alegados en la demanda no deter-minan una causa de acción en favor de los demandantes. Si bien éstos alegan su condición de presidente y secretario del “Partido Popular,” es lo cierto que comparecieron personal-mente y reclamaron para sí los $50,000 a que se refiere la súplica de la demanda. Y no podemos percibir qué per-juicios personales sufrieron los demandantes a virtud de los actos realizados por los demandados.
*10La apelación que también se estableció contra la orden de octubre 27, 1920, nugatoria de nn auto de injunction pre-liminar, fné expresamente abandonada por los apelantes, y debe en sn consecuencia desestimarse.
La sentencia apelada debe confirmarse.

Confirmada la sentencia apelada de noviem-bre 15,1920, y desestimada la apelación contra la orden de octubre 27, 1920.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.